May 16, 2019

VIA ECF

Hon. Frederic Block

Senior United States District Judge
United States District Court
Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201)

Re: Said Aly, et al. v. Dr Pepper Snapple Group, Inc., et al.
Civ. No.: 1:18-cv-04230

Dear Judge Block:

This joint letter is submitted on behalf of Said Aly, Julio Ulloa, and Richard
Dicrescento (“Plaintiffs”) and Defendants in the above action, Defendants take no position with
respect to Section III (attorneys’ fees), except to state that all parties believe the settlement is a
fair and reasonable resolution of disputed issues under the supervision doctrine. Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199, 203 (2d Cir, 2015) citing Lynn's Food Stores, Ine.
y. United States Dep't of Labor, 679 F.2d 1350, 1355 (11th Cir. 1982). Counsel for the parties
jointly respectfully request that Your Honor approve the parties’ proposed Settlement Agreement
resolving Plaintiffs’ claims arising under the Fair Labor Standards Act (“FLSA”) attached as
Exhibit 1, and dismiss this case with prejudice pursuant to the Stipulation attached as Exhibit 2,

I. Background: Claims and Defenses

In July 2018 Plaintiffs, who worked as Territory Sales Specialists (“TSS”) for
Defendants, filed this action alleging that they were misclassified as exempt under the FLSA, and
bringing related state law claims.' Separately, Plaintiff Aly brought individual claims for
disability discrimination and retaliation.

As relevant to the FLSA claims, Defendants responded that the TSS position was
and is a quintessential FLSA-exempt “outside sales” position. The FLSA exempts from the
minimum wage and overtime requirements, any employee who is employed in the “capacity of

 

| The supervision requirement does not apply to resolution of New York Labor Law claims, which may be waived
by private agreement. See Wright v. Brae Burn Country Club, Inc., 2009 U.S. Dist, LEXIS 26492, 2009 WL 725012,
at *4 (S.D.N.Y, Mar. 20, 2009) (“There is no express restriction on the private settlement of waiver of wage and hour
claims under New York law.”); Simel v. JP Morgan Chase, 2007 U.S. Dist. LEXIS 18693, at *14-16 (S.D.NLY. Mar.
19, 2007)(upholding release of New York Labor Law claims); Amaya v. Garden City irrigation, Ine., 2011 U.S, Dist.
LEXIS 15316, at *4-5 (E.D.N.Y, Feb. 15, 2011)(“The district courts of this circuit have roundly rejected” attempts
to extend the FLSA supervision doctrine to claims under New York law).

 

 
Hon. Frederic Block
USDC/EDNY

May 16, 2019

Page 2

outside salesman.” Christopher v. SmithKline Beecham Corp., 567 U.S, 147 (2012); Flood vy.
Just Energy Mitg., Corp., 2018 U.S. App. LEXIS 26629, *14 (2d. Cir. Sept. 19, 2018).

Following an initial conference before Magistrate Bloom, the parties proceeded to
exchange information and proceed to court-ordered mediation before an EDNY panel mediator with
extensive FLSA experience in this District, Raymond Nardo, Esq. 2 See
https:/Avww.raynardo.com/about-mr-nardo.html (last visited April 18, 2019), Plaintiffs presented
an initial “best case” calculation of overtime wages potentially owed to the three Plaintiffs of
approximately $100,000 under the FLSA. However, this best case wage recovery was subject to
the following defenses and disputes:

e A complete defense to liability based on the “outside sales” exemption.
Flood, 2018 U.S. App. LEXIS 26629, at *19 (the Supreme Court has
adopted a “broad definition” of the term “sale,” and has “cautioned against
the use of technicalities to defeat the application of the outside sales
exemption.”); see also Dkt. 17 436 (Second Amended
Complaint)(“Plaintiffs’ formal duties included reaching out to
supermarkets and grocery stores to promote brand awareness, opening new
accounts, and selling Snapple products”);

e Defendants’ position that overtime damages would have been calculated at
the “half time” rate, rather than “time and one half” as posited by Plaintiffs
in their calculation, reducing the potential recovery by more than 70%;

° The parties’ dispute regarding whether Plaintiffs worked overtime hours,
and the extent of such overtime. Under Defendants’ calculations,

 

2 While this case was filed as a putative representative action, no motion for certification ever was made, and
Defendants at all times asserted that none of the claims above would be suitable for class or collective treatment
because “a combination of inquiries would be necessary for sorting through the claims of different plaintiffs .. .[and
thus] orchestrating an efficient trial of all plaintiffs as a group would therefore be impracticable.” Avorano v.
Intercontinental Capital Grp., Inc., 2012 U.S. Dist. LEXIS 100830, at *20 (S.D.N.Y, July 17, 2012){decertifying
FLSA collective action\(internal quotes omitted). Further those “differences raise{d] a number of defenses available
to defendants which appear to be individual to each plaintiff.” 7d, These defenses included the foregoing defenses
as weil as, depending on the scope of the collective or class, additional exemption defenses applicable to other TSSs,
as well as a defense based on the availability of joinder in lieu of collective action proceedings, See, e.g., Kneipp vy.
Re-Vi Design, LLC, No. 17-cv-857-slc, 2019 U.S. Dist. LEXIS 43185 (W.D. Wis, Mar. 15, 2019),

3 Plaintiffs received a fixed salary covering varying hours, thus substantial appellate, District and NY state authority
supports this position. Valerio v, Putnam Assocs. Inc., 173 F.3d 35 (Ist Cir, 1999); Mahew v. Wells, 125 F.2d 216
(Ath Cir. 1997}; Cox v. Brookshire Grocery Co., 919 F.2d 354 (Sth Cir, 1990); Clements v. Serco, Ine,, 530 F.3d
4224, 1231 (10th Cir. 2008); Urnikis-Negro v. Am, Family Prop, Servs., 616 F.3d. 665, No. 08-3117, 2010 U.S. App.
LEXIS 16126 (7th Cir, 2010); Desmond v. PNGI Charles Town Gaming, L.£.C., 2011 U.S. App. LEXIS 702 (4th
Cir. Jan. 14, 2011); Santillan v. Henao, 2011 U.S. Dist. LEXIS 117785 at * 16-18 (E.D.N.Y. Sept. 12, 2011); Brown
y. Tomeat Elec. Sec. Inc., 2010 U.S, Dist, LEXIS 47616 at * 5-6 (E.D.N.Y. May 14, 2010); Genao v. Blessed
Sacrament Sch. , 2009 U.S. Dist. LEXTS 95787 at * 31-32 (E.D.N.Y, Sept. 30, 2009), 12 NYCRR § 142-2.16.

 

 
Hon. Frederic Block
USDC/EDNY

May 16, 2019

Page 3

Plaintiffs’ likely recovery of FLSA overtime if prevailing (assuming hal f-
time and more realistic estimates of hours worked per week and overtime
weeks worked per year) totaled only $15,571.79

The parties reached a settlement during mediation assigning $30,000 to Plaintiffs’
FLSA claims, reflecting a compromise on the disputed issues outlined above, and respectfully
request that Your Honor approve the FLSA settlement, and dismiss this action, in conformity with
this Court’s past practice. See Ponce v. C C S Past-Osa Ravioli Corp. et al., E.D.N.Y. Case
Number 16-cv-1710 at Dit. 21 (January 18, 2018).*

II. The Proposed Settlement should be Approved

A court may approve a settlement of FLSA claims where it “reflects a ‘reasonable
compromise of disputed issues [rather] than a mere waiver of statutory rights brought about by an
employer’s overreaching.” Le v, Sita Information Networking Computing USA, Inc., No. 07 Civ.
0086, 2008 U.S. Dist. LEXIS 46174, at *2 (E.D.N.Y, June 12, 2008) (quoting Lynn’s Food Stores,
Inc. v. United States, 679 F.2d at 1354). “Typically, courts regard the adversarial nature of a
litigated FLSA case to be an adequate indicator of the fairness of the settlement.” Beckman v.
KevBank, N.A., 293 F.R.D. 467, 476 (S.D.N.Y. 2013) (Ellis, M.J.), citing Lynn 's Food, 679 F.2d
at 1353-54. “Generally there is a strong presumption in favor of finding a settlement fair,
[because] the Court is generally not in as good a position as the parties to determine the
reasonableness of an FLSA settlement.” Liiauichuzhca v. Cinema 60, LLC, 948 F. Supp. 2d 362,
365 (S.D.N.Y. 2013) (Gorenstein M.J.) (internal quotation marks omitted).

The Parties — through mediator Nardo ~ agreed that bona fide disputes existed
regarding, inter alia, (1) the applicability of the outside sales defense to Plaintiffs; (2) the measure
of any overtime damages owed to Plaintiffs as salary-paid workers; and (3) the amount of any
such damages based on the parties’ vigorous dispute concerning hours worked, Pursuant to the
terms of the settlement agreement, Defendant is paying the total sum of Thirty Thousand Dollars
and Zero Cents ($30,000.00) to resolve Plaintiffs’ FLSA claims.° Considering the numerous risks
in this case, Plaintiffs’ counsel believes that this settlement is a good result for Plaintiffs, and it

 

4 The FLSA Settlement Agreement submitted herewith is modeled on the agreement approved by Your Honor in
Ponce,

5 Plaintiffs have separately resolved their non-FLSA claims, as in Ponce, See Yunda y. SAFI-G, inc., 2017 U.S. Dist.
LEXIS 65088 (S.D.N.Y, Apr. 28, 2017)(‘such a bifurcated settlement agreement is permissible” under Cheeks);
Abrar y, 7-Eleven, Inc., 2016 U.S. Dist. LEXIS 50416, at *3 (E.D.N.Y. Apr. 14, 2016) (approving “bifurcated
settlement structure” with review of FLSA settlement under Cheeks and confidential settlement ofnon-FLSA claims);
Santos v. Yellowstone Properties, Inc. et al., S.D.N.¥, Case No. 1 5-cv-03986 Dit, 26, 30 5/10/16; Brown v. Advanced
Tattoo Management Consulting, Corp. et al., E.D.N.Y, Case No, 15-cv-436 (ARL) Dkt. 35, 36, 05/17/16, Chowdhury
y, Brioni America, Inc., 16-CV-344 (HBP) (November 29, 2017) (Pitman, M.J.). ‘Judges in this District routinely
approve ‘bifurcated settlement agreement{s}, in which the parties submit their FLSA agreement for court review and
approval ... but enter into a separate [agreement]” that addresses the non-FLSA claims, which does not require judicial
and may contain provisions that would be impermissible under Cheeks.’ Chowdhury, quoting Ortiz v. Breadroll, LLC,
16-CV-7998 (JLC), 2017 WL 2079787 at * 2 (S.D.N.Y. May 15, 2017).

 

 
Hon, Frederic Block
USDC/EDNY

May 16, 2019

Page 4

should be approved as fair. See Meigel v. Flowers of the World, NYC, Inc., 2012 U.S. Dist, LEXIS
2359, at *2-3 (S.D.N.Y. Jan. 9, 2012) (“If the proposed settlement reflects a reasonable
compromise over contested issues, the court should approve the settlement.”}. Defendants
presented both a “take nothing” defense to Plaintiffs’ FLSA claims, and additional defenses which
would have substantially limited the recovery, even if Plaintiffs prevailed.

This settlement thus constitutes a classic compromise of contested issues, reached
based on arm’s length negotiations between experienced FLSA counsel assisted by an
experienced mediator.

The terms of the Settlement Agreement are in accordance with the decision of
Cheeks v. Freeport Pancake House, Inc., No, 14-299 (2d Cir. 2015). The settlement allows for
the settlement agreement to be publically filed for the purpose of judicial review for fairness, The
settlement agreement does not contain any confidentiality or non-disparagement provisions, and
the release is limited to wage and hour claims.

Til. The Attorneys’ Fees Are Fair and Reasonable

Defendants agree to pay Plaintiff's attorneys’ fees in the amount of $10,000.00,
which equals one-third of the settlement payment. Fees of one-third of the settlement are routinely
approved in FLSA actions, and the parties agree that such fees and costs are fair and reasonable.
Contingency fees of one-third in FLSA cases are routinely approved in this Circuit. Santos v. EL
Tepeyac Butcher Shop Inc., 15-CV-814, 2015 WL 9077172 at #3 (S.D.N.Y. Dec. 15, 2015). This
one-third contingency ~ agreed upon by Plaintiffs in their retainer agreements and substantially
less than Plaintiffs’ Counsel’s lodestar relating to the FLSA claim, as discussed below - is
regularly approved in this circuit in FLSA cases. See Chandler v. Total Relocation Services,
LLC, 15 Civ. 6791 (HBP), 2017 WL 3311229, at *4 (S.D.N.Y. Aug. 2, 2017)(Contingency fees
of one-third in FLSA cases are routinely approved in this circuit.”), see also Najera v. Royal
Bedding Co., LLC, No. 13-CV-1767 (NGG)(MDG), 2015 WL 3540719, at *3 (E.D.N.Y. June
3, 2015) (“one-third contingency fees [] are commonly accepted in the Second Circuit in FLSA
cases.”); Kochilas v. Nat'l Merch, Servs., Inc., No. 1:14-CV-00311 (LB), 2015 WL 5821631
(E.D.N.Y, Oct, 2, 2015) (awarding 33% of $60,000 in FLSA case, and stating that the
“nercentage-of-recovery method . .. is consistent with the trend in this Circuit.”); Rangel v. 639
Grand St, Meat & Produce Corp., 13 CV 3234 (LB), 2013 WL 5308277, at *1 (E.D.N.Y,, Sept.
19, 2013) (“This fee arrangement [of one third of the settlement amount plus costs] is routinely
approved by courts in this Circuit.”).

Following Goldberger v. Integrated Resources, Inc., 209 F.3d 43 (2d Cir, 2000), the trend
in the Second Circuit has been to apply the percentage method and to loosely use the lodestar
method as a “cross check,” Jd. at 50. In calculating the lodestar for cross check purposes, the
“hours documented by counsel need not be exhaustively scrutinized by the district court.” Jd.
Rather, “the reasonableness of the claimed lodestar can be tested by the court’s familiarity with
the case... .” Id.

 
Hon. Frederic Block
USDC/EDNY

May 16, 2019

Page 5

In the instant matter, our firm spent more than 70 hours litigating this case; an estimated
40 hours were spent litigating solely Plaintiffs' FLSA claims. See Exhibit 3, Plaintiffs’ Counsel
billing records. The majority of the work in this case was performed by the undersigned, Plaintiff's
Counsel Ariadne Panagopoulou, Esq. The following is a brief description of my resume:

1 am a dual-qualified lawyer in the jurisdictions of New York and England &
Wales (Solicitor, Law Society of England and Wales). I received an LL.B. degree
from the University of Edinburgh with First Class Honors, with my degree
dissertation being ranked joint first in a class of 158 students. I subsequently taught
law school courses at the University of Edinburgh for which I received a Teaching
award. I then undertook an LL.M. degree at Harvard Law School. My studies at
Harvard were funded by three independent merit-based scholarships (coming from
Harvard University, Greece and Cyprus), as well as my work as a research assistant
at HLS.

At Pardalis & Nohavicka, LLP, I am responsible for managing all of the firm’s
employment cases (including wage and hour, discrimination/sexual harassment,
family and medical leave, E.R.LS.A.,, restrictive covenants, and whistleblower
actions) from the commencement of litigation up until trial and/or settlement. 1
have acted as lead counsel representing both employers and employees in a vast
array of matters before federal and state courts, as well as, federal and state
agencies, including the NLRB, the EEOC, the OSHA, the NYS Division of Human
Rights, the NYC Commission of Human Rights, and the NY Department of Labor.
| have also conducted trials as lead trial counsel representing both Plaintiffs and
Defendants in wage and hour matters, See e.g. Papakleovoulou et al y. A 1 Souvlaki
Corp. et al, 16-cv-01626 (E.D.N.Y. Nov. 2017); Zygouras v. BR Construction &
Stone, Inc. et al, 15-cv-03835 (E.D.N.Y, Oct. 2016); Peralta Candia et al v. Hop
Enterprises Inc. et al, 15-cv-5122. (S.D.N.Y. June 2015). I recently won a motion
against the NLRB at the Second Circuit Court of Appeals, where an appeal is
currently pending. See Parkview Lounge LLC v. NLRB, 18-1600 (Second Cir.,
Aug. 2018, Dkt. No. 79).

My requested hourly rate is $275.00. This rate has been approved as “eminently
reasonable” by this court. Singh v Adam Bldr. Corp., 2018 Wage & Hour Cas 2d (BNA) 170587
[EDNY May 14, 2018].

Accordingly, a multiplication of the hours worked by the requested hourly rate
brings our attorney's fees (for the FLSA portion of this case) to approximately $11,000; an amount
which exceeds the amount requested under Plaintiffs' Counsel's contingent fee arrangement. As
such, Plaintiffs’ Counsel's attorney's fees should be approved as fair and reasonable.

 

 
Hon. Frederic Block
USDC/EDNY

May 16, 2019

Page 6

IV. Payments Will Be Held in Escrow

To avoid delays, and in conformity with the Settlement, to the extent the deadline for
payment precedes approval, Defendants will provide Plaintiffs’ Counsel the settlement checks
per the attached Settlement, and counsel will hold such checks in escrow pending Your Honor’s
approval of the Settlement. The parties jointly request the Court approve the settlement timely
so that, to the extent this occurs, Plaintiffs’ counsel can release the checks to Plaintiffs.

Vv. Conclusion

The parties reached a fair and reasonable settlement of all FLSA claims after the
voluntary exchange of initial discovery and damages models, Court-appointed mediation, and
corresponding settlement negotiations. The settlement amount was recommended by the Court’s
FLSA Panel Mediator at mediation (the parties agreed upon a Mediator’s proposal). The parties
respectfully request that Your Honor approve the attached settlement and dismiss this action.

 

 

 

Respectfully submitted,

PARDALIS & NOHAVICKA, LLP JACKSON LEWIS P.C.
ATTORNEYS FOR PLAINTIFFS ATTORNEYS FOR DEFENDANTS
950 Third Avenue, 25th Floor 58 South Service Rd., Ste. 250
New York, NY 10022 Meiville, New York 11747
(718) 777-0400 (631) 247-0404
By: sf By: sf

ARIADNE PANAGOPOULOU, ESQ. NOEL P. TRIPP, ESQ.

 

 

 

 

4829-0997-0322, v. 3

 
 

 

 

 

 

 

 

EXHIBIT 1

 

 

 

 

 

 

 
FLSA SETTLEMENT AND RELEASE AGREEMENT

This FLSA Settlement and Release Agreement (the “Agreement”) is made by and
between The American Bottling Company (“ABC”), Keurig Dr Pepper Inc., and their respective
officers, employees, agents, directors, representatives, predecessors, successors, parents,
subsidiaries, assigns, and shareholders (“Defendants”), and Said Aly, Julio Ulloa and Richard
Dicrescento, and their respective agents, representatives, assignees, heirs, executors,
administrators, beneficiaries, and trustees (collectively “Plaintiffs”). Plaintiffs and Defendants
are collectively referred to as “the Parties.”

RECITALS

WHEREAS, a dispute exists between Plaintiffs and Defendants that resulted in
Plaintiffs’ filing of a lawsuit in the United States District Court for the Eastern District of New
York (the “Court”) titled Said Aly, et al. v. Dr Pepper Snapple Group, Inc., et al,, Civil Action
No, 18-CV-4230 (the “Lawsuit”), in which Plaintiffs asserted, inter alia, that Defendants
misclassified Plaintiffs as exempt from the overtime requirement of the Fair Labor Standards
Act (“FLSA”) and other legal requirements,

WHEREAS, Defendants deny all material allegations and claims asserted in the Lawsuit
and have asserted numerous defenses thereto (Dkt. 22); and

WHEREAS, the Parties nevertheless wish to avoid the burden, expense, and uncertainty
of litigating Plaintiffs’ claims and desire, without any concession or admission of unlawful
conduct, liability, fault, or wrongdoing of any Party, to effect a full, complete, final, and binding
settlement and compromise of all claims that Plaintiffs may have against Defendants, at any
time through the date that the last plaintiff signs this Agreement.

NOW THEREFORE, the Parties, intending to be legally bound, and in consideration of
the mutual covenants and promises set forth in this Agreement, agree as follows:

1. Dismissal of the Lawsuit, The Parties agree to seek dismissal of the FLSA
claims of the Lawsuit by filing with the Court a joint motion to approve this Agreement and
dismiss Plaintiffs’ FLSA claims with prejudice. Plaintiffs authorize their counsel to execute the
Stipulation and Order of Dismissal with Prejudice, attached as Iexhibit A, and to submit any
papers to the Court that are necessary to effectuate the dismissal of the FLSA claims in the
Lawsuit and/or the full release of FLSA claims, and enforcement of the Agreement.

This Agreement is contingent on the Court approving the settlement of Plaintiffs’ FLSA
claims and dismissing the Lawsuit with prejudice, In the event that the Court for any reason
declines or fails to dismiss the Lawsuit with prejudice as contemplated by this Agreement, this
Agreement shall be voidable at Defendants’ option. In such case, the Parties shall be returned
to their respective statuses as of the date immediately ptior to the execution date of this
Agreement; the Parties shall proceed in all respects as though the Agreement had not been
executed: nothing contained in this Agreement shall be used as an admission against either
Party; and no Party to this Agreement shall be deemed to have waived or relinquished any
rights, privileges, claims, or defenses by having entered into this Agreement. Notwithstanding

FLSA Settlement and Release Agreement, Page |

 

 
the foregoing, the Parties may agree in a separate writing to modify or alter this Agreement in
order to obtain Court approval and dismissal of the Lawsuit with prejudice.

2. Release. of FLSA Claims, In exchange for the consideration described in
Paragraph 4 of this Agreement, each Plaintiff irrevocably and unconditionally waives, releases,
and forever discharges Defendants and their predecessors, successors, all former, current, and
future related organizations, companies, divisions, subsidiaries, affiliates, and parents, and,
collectively, their respective former, current and future directors, officers, employees, agents,
representatives, attorneys, fiduciaries, assigns, heirs, executors, administrators, beneficiaries,
and trustees (collectively, the “Released Parties”), from any and all claims, charges, complaints,
actions, causes of action, grievances, controversies, disputes, demands, agreements, contracts,
covenants, promises, liabilities, judgments, obligations, debts, damages (including, but not
limited to, actual, compensatory, punitive, and liquidated damages), attorneys’ fees, costs,
and/or any other liabilities of any kind that each such Plaintiff may have against any or all
Released Parties up to and including the effective date of this Agreement, whether known or
unknown, suspected or concealed, and whether presently asserted or otherwise, pursuant to the
Fait Labor Standards Act of 1938, as amended, 29 U.S.C. § 201, et seq., ineluding without
limitation claims for payment of minimum wage and overtime compensation arising under the
Fair Labor Standards Act.

3. No Admission of Liability, This Agreement is entered into in compromise of
disputed claims, The Parties agree and acknowledge that the execution of this Agreement and
the payment of the monetary consideration described herein are not and shall not be construed
in any way as an admission of wrongdoing or liability on the part of Defendants. Plaintiffs
further acknowledge that Defendants deny all allegations of wrongdoing, The Parties intend,
by their actions, pursuant to this Agreement, merely to avoid the expense, delay, uncertainty,
and burden of litigation.

4, Consideration. In exchange for the promises made by and in consideration for
all the terms agreed to by Plaintiffs in this Agreement, ABC agrees to pay Plaintiffs and counsel!
the total sum of Thirty Thousand Dollars ($30,000), allocated as set forth in Exhibit B and in
accordance with the schedule set forth therein, provided all of the following events have
occurred: (i) all Plaintiffs sign this Agreement; (ii) all Plaintiffs and Plaintiffs’ attorneys
compiete, execute, and submit IRS Form W-9s to counsel for Defendants; (iii) the Parties’
motion to approve this Agreement is granted by the Court: and (iv) the Lawsuit is dismissed
with prejudice, If, as of May 31, 2019 the Court has not signed the Stipulation of Dismissal or
otherwise issued an order either 1) approving this Agreement and dismissing the Litigation with
prejudice or 2) declining to approve this ‘Agreement,-ABC shall send the first settlement
payments to Plaintiffs’ counsel to hold “in escrow” pending approval, to be returned to
Defendants in the event approval is not granted.

For these payments, as noted in Exhibit B, forty percent of such total sum allocated to
each Plaintiff shall be treated as wages and subject to withholdings and income taxation, and the
remaining sixty percent shall be treated as non-wage liquidated damages, statutory penalties and
interest under New York law. ABC will issue an IRS Form W-2 to each Plaintiff representing
the portion of each payment treated as wages, and an IRS Form 1099 to each Plaintiff
representing the portion of each payment treated as liquidated damages.

FLSA Settlement and Release Agreement, Page 2

 

 
Defendants shall issue separate checks to Pardalis & Nohavicka, LLP in the amounts
denoted on Exhibit B, representing payment of Plaintiffs’ attorneys’ fees and Plaintiffs’
litigation costs. Plaintiffs’ counsel's provision of an appropriately completed IRS Form W-9
shall be a condition precedent to such payment. Defendants shall issue an IRS Form 1099 to
Pardalis & Nohavicka, LLP for the full amount of such payment and shall issue an IRS Form 1099
to each Plaintiff for a portion of this payment that is proportional to the distribution of the
payments noted in Exhibit B. .

All payments contemplated by this Paragraph 4 shall be delivered by overnight delivery
to Pardalis & Nohavicka, LLP, 950 Third Avenue, Floor 25, New York, NY 10022, to the
attention of Ariadne Panagopoulon.

Each Plaintiff and Plaintiffs’ counsel agree to indemnify and hold Defendants harmless
for any tax lability, penalty, interest, cost, or expense incurred as a result of that individual
Plaintiff's or counsel’s failure to pay taxes for which that individual is responsible, Defendants
do not make any warranty or representation to Plaintiffs or Plaintiffs’ counsel regarding the tax
consequences of any payments.

5. Acknowledgments and Agreements by Plaintiffs. Plaintiffs also agree that
they are entering into this Agreement knowingly, voluntarily, and with full knowledge of its
significance; that the Agreement is fair and reasonable; that they have consulted with Pardalis
& Nohavicka, LLP prior to signing this Agreement; that they have been given a reasonable
amount of time to consider this Agreement; and that, absent this Agreement, they would not
otherwise be entitled to the consideration specified in Paragraph 4 of this Agreement,

6, Miscellaneous,

(a) No Waiver by Inaction, The failure of any Party to insist upon strict
adherence to any term of this Agreement shall not be considered a waiver as to that term or any
other term in the Agreement,

(b) Continuing Jurisdiction. The patties expressly consent to this court's
continuing jurisdiction over the Parties to administer and enforce the terms of this Agreement.

(c) Construction. The Parties have had an opportunity to negotiate all
terms, all conditions, and the language of this Agreement and hereby agree that all of the terms
and conditions shall be construed as if drafted by all Parties and not against any as the drafter.
Accordingly, any rule of construction that any ambiguity or uncertainty in a writing shall be
interpreted against the party drafting the written instrument shall not apply to the construction
of this Agreement,

(d) Choice of Law. The enforcement of this Agreement shall be governed
and interpreted by, and under, the laws of New York regardless of whether any party is, or may
hereafter be, a resident of another state, Venue and jurisdiction for any dispute between the
patties shall lie in the United States District Court for the Eastern District of New York,
However, if the District Court should refuse or decline fo accept jurisdiction over the settlement

FLSA Settlement and Release Agreement, Page 3

 

 
for any reason, the Parties agree that this Agreement may be enforced in a court of competent
jurisdiction located in New York County, New York.

(e) Counterparts. This Agreement may be executed in counterparts, and
each executed counterpart shall have the same force and effect as an original instrument, as if
all of the Parties to all of the counterparts had signed the same instrument. This Agreement may
be executed by “wet” signature (Le., using pen-and paper) or electronic signature (¢.g., via
DocuSign), and may be delivered by clectronic means. ‘E-nailed or faxed copies of original
signatures shall be considered the equivalent of an original signature,

(f) . Modifications. With the exception of extensions of time as described in
Subsection (v) of this Paragraph 6, no amendment or modification of the terms of this
Agreement shall be binding on the Parties unless reduced to writing and signed by the person
or entity against whom enforcement is sought.

(g) Severability. The Parties agree that ifany phrase, clause, or provision of
this Agreement, other than Paragraph 2, is declared illegal, invalid, or unenforceable by a court
of competent jurisdiction after this Agreement takes effect, such phrase, clause, or provision
shall be deemed severed from this Agreement, but will not affect any other provisions of this
Agreement, which shall otherwise remain in full force and effect. If any phrase, clause, or
provision of this Agreement, other than Paragraph 2, is deemed unreasonable, onerous, of
unduly restrictive by a court of competent jurisdiction after this Agreement takes effect, it shall
not be stricken in its entirety and held totally void and unenforceable, but shall remain effective
to the maximum extent permissible within reasonable bounds. If the release set forth in
Paragraph 2 of this Agreement is deemed illegal, invalid, or unenforceable in whole or in part
after this Agreement takes effect, then this Agreement shall be voidable in its entirety at
Defendants’ option, in which case each affected Plaintiff shall return the consideration received.

[SIGNATURE PAGES FOLLOW]

FLSA Settlement and Release Agreement, Page 4

 
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 12 of 31 PagelD #: 280

The American Botiling Company

By:

 

Dated:

, 2019

 

 

 

 

 

2019
- aa Pets
JULIO ULLOA
2019

 

Prtbedr CxO

RICHARD DICRESCENTO

 

Dated: haypiN* 2019

 

ELSA Settlement and Release Agreement, Page 5

 

 

 
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 13 of 31 PagelD #: 281

The American Bottling Company

By:

 

Dated: 3 //.5 2019

 

 

 

 

 

 

SAID ALY

Dated: , 2019
JULIO ULLOA

Dated: — BOD
RICHARD DICRESCENTO
Dated: , 2019

 

FLSA Settlement and Release Agreement, Page 5

 

 

 
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 14 of 31 PagelID #: 282

EXHIBIT A

FLSA Settlement and Release Agreement, Page 6

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK

SAID ALY, JULIO ULLOA, and RICHARD
DICRESCENTO, on behalf of themselves and
others similarly situated,

Plaintiffs, 18-cv-4230 (FB)(LB)

-\V-

DR PEPPER SNAPPLE GROUP, INC., THE

AMERICAN BOTTLING COMPANY, and

JOHN DOE, jointly and severally,
Defendants,

 

STIPULATION OF DISMISSAL WITH PREJUDICE

The parties in the above-captioned action, through their undersigned counsel,
stipulate and agree as follows:

1) No party hereto is an infant or incompetent person for whom a committee has been
appointed and no person not a party has an interest in the subject matter of the action.

2) The Settlement Agreement is fair and reasonable, and adequate to redress all
Plaintiffs’ claims under the Fair Labor Standards Act in this action and to compensate Plaintiffs’
Counsel on their request for attorneys’ fees and costs.

3} In accordance with Rule 41 of the Federal Rules of Civil Procedure, and Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir, 2015), the Parties respectfully request that
this action be dismissed with prejudice and without costs ov attorneys’ fees (other than those costs

and attorneys’ fees specified in the Settlement Agreement).

{INTENTIONALLY LEFT BLANK — SIGNATURES ON FOLLOWING PAGE]

FLSA Settlement and Release Agreement, Page 7

 
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 16 of 31 PagelID #: 284

 

JACKSON LEWIS PC PARDALIS & NOHAVICKA LLP
By: By:

Noel Tripp Ariadne Panagopoulou

58 South Service Road, Suite 250 3510 Broadway, Suite 201

Melville, NY 11747 Astoria, New York 11106

(631) 247-0404 (718) 777-0400

Attorneys for Defendants Attorneys for Plaintiffs Aly, Ulloa and

Dicrescento
Dated: May __, 2019 Dated: May __, 2019
SO ORDERED THIS DAY OF , 2019,

 

Hon. Frederic Block
United States District Judge

FLSA Settlement and Release Agreement, Page 8

 
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 17 of 31 PagelD #: 285

EXHIBIT B

 

 

FLSA Settlement and Release Agreement, Page 9
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 18 of 31 PagelID #: 286

 

 

 

 

 

 

 

 

Tax
Payee Total Treatinent | Due Date
Said Aly $3,262,0 W-2 5/31/2019
Said Aly $4,893,0 1099 5/31/2019
Julio Ulloa $2,236.80 W-2 5/31/2019
Julio Ulloa $3,355,20 1099 §/3 1/2019
Richard Dicrescento $2,501,20 W-2 5/31/2019
Richard Dicrescento $3,751.80 1099 5/31/2019
Pardalis & Nohavicka, LLP $5,000 1099 §/3 1/2019

 

 

 

 

 

 

 

Pardalis & Nohavicka, LLP $5,000 1099 5/31/2019

 

 

FLSA Settlement and Release Agreement, Page 10
 

 

 

 

 

 

EXHIBIT 2

 

 

 

 

 

 

 
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORI

de EK

SAID ALY, JULIO ULLOA, and RICHARD
DICRESCENTO, on behalf of themselves and
others similarly situated,

Plaintiffs, 18-cv-4230 (FB)\(LB)
-Y-

DR PEPPER SNAPPLE GROUP, INC,, THE

AMERICAN BOTTLING COMPANY, and

JOHN DOE, jointly and severally,
Defendants,

 

STIPULATION OF DISMISSAL WITH PREJUDICE

The parties in the above-captioned action, through their undersigned counsel,
stipulate and agree as follows: | | oO

1) No patty hereto is an infant or incompetent person for whom a committee has been
appointed and no person not a party has an interest in the subject matter of the action,

2) The Settlement Agreement is fair and reasonable, and adequate to redress all
Plaintiffs’ claims under the Fair Labor Standards Act in this action and to compensate Plaintiffs’
Counsel on their request for attorneys’ fees and costs.

3} In accordance with Rule 41 of the Federal Rules of Civil Procedure, and Cheeks v.
Freeport Pancake House, Inc,, 796 F.3d 199 (2d Cir, 2015), the Partics respectfully request that
this action be dismissed with prejudice and without costs or attorneys’ fees (other than those costs

and attorneys’ fees specified in the Settlement Agreement). —

[INTENTIONALLY LEFT BLANK — SIGNATURES ON FOLLOWING PAGE]

FLSA Settlement and Release Agreement, Page 7

 
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 21 of 31 PagelD #:

JACKSON LEWIS P PARDALIS & NOHAVICKA LLP
By: By: /s/Ariadne Panagopoulou

Noel Tripp Ariadne Panagopoulou

58 South Service Road, Suite 250 3510 Broadway, Suite 201

Melville, NY 11747 Astoria, New York 11106

(631) 247-0404 (718) 777-0400.

Attorneys for Defendants Attorneys for Plaintiffs Aly, Ulloa and

_ Dierescento
Dated: May '6, 2019 Dated: May 4, 2019
SO ORDERED THIS DAY OF , 2019,

 

Hon. Frederic Block
United States District Judge

ELSA Settlement and Release Agreement, Page 8

289

 

 
 

 

 

 

 

 

EXHIBIT 3

 

 

 

 

 

 

 
 

 

 

 

 

0s z8e'GL$
nojnodobeued aiddeus ‘a Aly pres palquy
o0'G#2e ooSte 4O0'L SupeHy ZPOav 181 "J8]}o] SSOUIE] O] ape SUOTEOIPOW PUR Y/Y : 6102/20/60
pa!qun @
nojnodoBeued ajddeus ‘a Aly ples ‘juswealbe .
00°SS 00'SLe yo?'O SUPE ZpOdV1g1  jvewales ai jesunod Buisoddo YM dn moyo4 * 6L02¢/80/S0
patqun @
no;nodebBeue,d ajddeus -a Aly ples juowayes Jo Buyy
OO'OLL 00°S#¢e Yor 0 oupey crogdv 1st al ddup SON UM SUOISSNOSIP YO) PUB Oe ~ 6LOZ/OL/SO
payiquy @
nonodoBeued a\ddeus ‘a Ary ples “WEY O} YORG ;
A) 00°SLe yor'o SUpELY croadyv isl ewe ‘dduy Jeon Aq ues [eLeyeLU PomalAgy z GLOZ/EL/SO
PeIIGuN @
nojnodobeueg ajddeus “a Aly ples -gaunjeubis 106 pue juswaaibe puawayes 7
00°S22 00°S/?é YOO L oupeny er0av 181 Jo sua} ule|dxe 0} Aly ples ym GuRsey| : 6LOC/EL/S0
nojnodobeued ajddeus a Aly pies ~ paquny @ -
ooss oO'SLe Yodo SUpelYy crodvish “usa NES a1 Apy ples o} sepdy : 6LOZ/FL/SO
paiquy &
nojnodobeved ajddeus ‘a Apy ples ‘yuswee Be jUSWa/}es aU} .
09°28 00922 YOEO SUpeLYy cvOdy 18b a1 ddi| j90N pue Aly pies YIM YVo} pue yorg : BLOZ/SL/SO
papqun @
nojnodobeued ajddeus ‘a Arty pes "SUUO.4 B-\ payNoexe pue jusweaibe .
09°¢8 00°S22é 4yOEeO Supely crOdv 18l juawapies oul YM dd] |SON OF ews “ 6LOZ/SL/SO
paiqdun @
“LUI OF YOR yues
nojnodoBeued afddeug a Ary ples vessiusip jo uoneindys paubis ‘ddu jon Aq _
oS°28 0O°GLE YOe'O Supeuy ZrOSVT8L ues juawesBe Juaa/Has poynsexe Ajny $0 Ug 6LOZ/9E/SO
(g) [2}OL ($) a1ey - AO . les a seneW ae OO uonduoseg adAl aed
Wy LENSE
6LOZ/9L/90 WOdxy SelPAIPV
 

 

 

os'zee'6Ls
nojnoedobeue, ajddeus “a Aly ples paliquy &
0S°28 00°S42e yuoe"O SUpeLYy ZrOEW IS, “UOINGUISIp jUBWAaMes ou JUSS YM UOissNosiq 6LOZ/TL/E0
payiqun @
nojnodoeBbeued ajddeus -a Aly ples jusweaibe
00°SS oa Sle “uOZ'O Supely cvoav isl yuawamas a ddul }eON YUM dn moljoy 6LOc/re/en
PaUGuN @
nojnodoBeue, ajddeus ‘a Aly ples “apew on
ooSLe og Siz YOO'L eupeuy croav 18h SsaGueyo oul|-pal ‘juswaaibe JUaWaNes JO Y/e] oe BL0c/eo/r0
payiqun @
nomnodofeued aiddeus ‘a Ajy pres “9ye)
oO'SZe 0O'SLe Yoo L SUPEUY ZPOAVI91 awh Wey UO paseq suoHe;nojes ehewep pasirsy 6LOZ/Z0/rO
epynys ajddeus “a Ay ples payqun @
oo;0Ss oo 0s2 00"L BUBULELd cyOdv isl SL/6Lip UO soluas LOHEIPS|] $ 6102/60/70
ngjnodoBbeue4 ajddeus “A Ay ples Palquny @ -
0oSs 00°S2¢ “woe 0 SUPE erodv 1st ‘owusosaloseq preyory o} eyepdr, se 6L0Z/L LO
paigun @
nojnodoBbeueg aiddeus ‘a Aly ples “LUI O} YORG JUSS JUSWISE/He JUSWSHes O}
OG ZEL oo'S2z yos'0 SupeLy ZTrOdY 181 sebueyo pesodoid sjasunog Bursodd¢ Jo y/a BLOZ/L LIPO
no;nodoBbeued ajddeus “a Ary ples psyiqun @ .
00°SS ooSlé Yo? SUPELY ZrOaV isl “asuodsel pug yeute s,ddu] j90N JO Ya a 6L0Z/LO/SO
paiquy @
nojnodebeue, addeug “a Apy pies juewseelbe sm
O0°OLL OO'SLe YOr'O SUPE ZPOSVIgL jUewames a j|asuNo|D Buisoddo yim Uolssnosiq oe BLOZ/L0/S0
payiqun @
nojnodobeueg alddeug ‘a Ay ples “LONNQUISIP JUSWIaTES a1 ddl [SON O} [EWS
OOOLL 00°SLE yor’d Supely erodv 181 ‘sasuadxe pue suojeinojes abewep Jo MSlAey ve 6402/90/50
(ol (8) ate ho 2987 ene uonduoseg  adKL ered
Wh beet
BLOZISL/S0 wodxy saNAnoy

 

 

 

 

 

   
s/t

 

 

OS'Z8C'6LS
nojnedoBbeued ajddeus ‘a Ary ples Palau @ .
Oo'GLE'L oo'gs2e yous eupeuy erodv 18! sasuodsey AISAOOSIG SHIUIEld PAYEIC) : 6 LO0c/9z/e0
ynuseuD a[ddeus -a Aly pies payiqun @
00°D0L O0°00L YOO L essoue/ cpodvist S]UBLUNGOP 46 [dlede1 PUB MBlABY ae 6LO¢/2 2/20
jnuseyd addeus -a Ary pies psyiqun @ .
00g 00°001 yoe"0 BSSOURA ervodv 1st qual]S pelle a 6L0Z/2 2/20
use ajddeus a Aly ples paypquy @
00°0e oo GOL uOoe 0 essoue, crodvet aseeied VddlH 61 02/L0/E0
jnuseyg alddeus ‘A Aly ples parquy, @ .
00°OL 00°00! YOL'O BSSOUBA wrod 18k One OF WA sa BLOZ/PO/EO
nonodobevueg aiddeus ‘a Ary ples pawiaen @
o0°ss 00°SLz yoc'0 oUpeLy zroav 181 -asuodsa pue ddu] J@oN WO WeWe JOYS BLOZ/PO/ED
payiqun @
nonodebeued aiddeus “a Apy ples *AIQASSIP
oo0°0gs 00'S2é yoo? eupeLly croavist ai UOReLLUQ\U! 196 oO} Aly ples YM Bujee/| BLOZ/BO/E0
ngojnodoBeueg alddeug ‘a Ay ples peaun @ .
0°28 oo'ste uOoe'O aUpely eros v 18! ‘ddu| JSON UM SUCISSNOSIP PUSSIES ie 6L0z/80/C0
payiqun @
nojnodobeued ajddeus -a Aly ples “‘UOneIpew Joy sped .
oo'SZe'L 00°GL2 yoo"s SUpeLy zroav 18st jueAgjas poesedas ‘Auanoasip je yOnosyy uerA 6LOC/TL/EO
paniqun ©
nojnedofeued ajddeus “a Aly ples “"UOIssas oe
00°0S2'7 00°SLe 4OO'O! Supe 2rodv 18! uogeipelw ye eouepueye pue uopeiedeid os BLOZ/E LEO
nginodoBbeuve, alddeus ‘a Ary ples peldun © .
0S°28 CO'GLZ 4Oo'O oupely crodvigl "Uses a4 Aly ples YW sucissnosiq o 6LOZ/PFL/E0
(9) 1101 (s) aey RD 4981 — senew. | ~—— uonduoseq adhL a ereq
Wid LESL
6L0Z/91/90 yodxy Sa}AIOYy

 

 

 
 

 

 

 

 

OS'Z8e'61$
ynusayD ajddeus ‘a Aly ples PeIGUN @
00°0S 00°001 4yOos'0 BSSOURA erodv ist UOROA] 489°] 6LOZ/8L/L0
ynuseyg aiddeus ‘a Ary pies PaHqun @ on
00°0£ 00°00L YOEO BssaueA croadvsl Juod jeuyeq4 feu; WNOlpe Oo} LOO J8He7 we GLO¢/ec/t0
nojnodobeued aiddeus ‘a Afy ples perlqun @
os'Ze 00°S22 yoeo eupeLy Zpogv18- jesunog Suisoddo ym Buyeew (j)9z any BLOZ/90/Z0
nojnodofeueg alddeus ‘a Aly pies paylquy, @
00°S2E 00°S1¢ yoo"L SUPELY erodv 181 (inoy pue afem) suopenojeo afeweq BLOZ/LLIZO
PaILGUuN &
nonodobeueg ajddeus ‘a Ary pres “LoHisod jusWapes -
Os ZeL 00'S2ze 4yos'0 SUPELY ZpOaWISL sHqulelg 8 jasunog Bulsoddo o} jews payeiaq ‘sn! 6LOZ/1 L/Z0
paiqun @
nojnodobeuey ajddeus “a Aly ples “SOUBIOJUOD
00°0SS 00°SLe Yoo’? Supe crpodv at jegiul Jo, eoueseadde pue uoyesedald 6BLOZ/EL/ZO
payiGun @
ngjnodobeue, ajddeus ‘a Ary pies “UOHOWU UOESYIUEd SANIA!|OD payedionue -
OS°és oO'GLe uoEeO SuUpeHy ZPOEVIsL pue juewapes oi dduy |eon 0} Hews Ma BLOZ/ELIE
psqun @
alddeus “a Ary pies “syqiyxe jsonbel
00002 00°00L yoo"? Wd Nd eroav el Agaoasip aiedeid pue s}USuiNsop MalAee We 6L02/- 2/20
palgqun @
ynuseyy aiddeus “a Afy ples Aswoye duos
00°0S 00°00L 4yag"O BSSOUeA erodv 1st sioyJOM pue Ainful Jeuosied sApy ples Paleo BLOe/Sc/Z0
palqun @
nomnodofeued alddeus ‘a Aly pies ‘sasuodsai AiGAcosip
OG EL 0O'SLe yos'0 SupeLy crvodv 181 BuipseGel UOReWUOU! SuINbuUl O} S}UI|O Psl|eO 6LOZ/SZ/CO
($) 1230 {$) arey AD "y8sn “ene - uonduoseg eght areq
WAY Leek
6LOz/91/S0 yodxg” ssljvIAIpy

 

 

 

 

 

 
 

 

 

6/S

 

 

 

os’ z3e'GE$
no;nodobeueg afddeug -a Any ples palqun @
0°SS OO SLE 400 Supelly croav sl ddij j@ON ULM SUOISSNOSIP JUSLUBeS - BLOZ/90/11
pagun @
nojnodobeue alddeugs “A Apy ples “WIL 0} YOR HI yUues ‘ape seBueyo .
09°28 00°S/Z yoe0 Supely ZrOsv1et Sul pau ‘uoVEindys sasuncg Buisoddo 40 Y/Y = BLOZ/8O/LE
peallquy ©
ynusayD ajddeus ‘a Aly ples “WONEIDOU
0070S 00°001 4OS"0 BSSOUrA erodv18L JO} BJEP B UUUOd O} SyNUIE|d [eB Pe}eUoD BLOC/EL/LL
nojnadofeuey addeus <a Aly ples . paiquy @ .
ooss 00°SLE 4UOe'0 Supely ZrOAV 18: “Se}2p UOHeIpeu au jesuNo| Husoddo 0} pewy - BLOZ/OL/LL
nojnodoBeueg afddeus -a Ay ples payquy @
00°SS oo'Sle yoc 0 SUPE ZrOdvist ‘aseo siy jnoge Aly pies 0} eyepdy BLOZ/OL/EL
paiiquny, @
nojnodaBbeued addeus “a Apy ples yureydwe5 ;
os Zeb 00°SLZ 4os"O euUDELIY crodv 181 papuswny pudsss psi} Pue Pepusuny : BLOZ/9e/Lb
payqun @
nojnodoBeue. ajddeus ‘a Aly ples -asuodse -
00°SS oO"S2e yo 0 SUPELY crodv isl pue jasunos Bursoddg wou !BWes JO H/e = BLOZ/PLIZ|
psHiquy @
nojnodobeued alddeus “a Aly pres “JuIe|dwios JaMsue
00°Ss O0SLe 4020 SUpELNY cpodv gt 9} awn Buipue|xa uoRe|ndnys pay pue paynsexe : SLOC/PL/ZL
nojnodoGeued atddeus -a Ary ples panqun @
boss 00'SLe yoe0 Supe er0av 181 ‘asuodsel pue ddu} J@ON Woy [PeWUs JO e/a 6LOZ/GL/LO
jnuseyy ajddeus A Aly pies PaHquy @ .
00°02 00°001 yoc'0 BsssUeA crogdv 1st poyuog Buynpayss ; 6LOZ/BL/L0
| ($) 1e}01 ($) sey RO Jasn oO Joye ~— yogdusseq «= adkz aed
IAN Leech
sLoz/9L/so WOdxy salyIAHOy

 

 

 
e/g

 

 

 

 

 

Og Zee 61S
nojnodoBbeue, aiddeug a Apy peg }=—- UORNe}ei pue VOTEUIWULOS|p AYiqesip Jo sues .
00 GOEL 00°S2é YOO Fr SUpELY ZrOdWIsL  epnioul Oo} yuIe|dWOD papuSWe paly PUB Peye‘q Be BLOZ/PO/60
paiqun @
nojnodobeue, ajddeus ‘a Aly ples “B01AsOS
o0'ss 00°S/z 4Oz"0 aupeny ZpOdV181 JO searem au jasunog Buiseddo ym uolssnosiq 8LOZ/L0/60
paylqun @
nojnodofeue,y ajddeus a Aly ples ‘jasunoy Bursoddg
0S"¢8 00°S2é 4yoeo oupeLy crogv 1g! 0} UBS (BO1AISS JO SIOAIEM JUSS JNO PSIlid BLOC/LL/60
payiqun @
nojnodofeueg ajddeus -a Aly ples “asuodsel i
00°SS o0°S2z@ Yyor'0 aupeLy zroavist pue jesuno5 Buisoddg woyrewayoury gLoz/ozi60
peyiqun @
“ydi9001
pue wAepyyyjuonses 0} Suiposoe Buyrew
epinys aiddeug ‘a Apy ples —s- euOIPpy/elers Jo "Jdaq oF juUWSINgs!q/S}e}s
O0°0ZL 00°0S1 0O'L BUBYLEI 2rvodv 18! jo Areyeunas - SS800id SY} JO BDIAIAS + ODIAIOS $ eLOe/ZZ/60
pallquy @
ynuseyD ajddeus ‘a Aly ples Auedwo7
00°OL 00°O0L YOL'O BSSoeA zroavist Sulmjog uesewry Joy suOULUNS peynsexy Pelid gL LOc/ec/6o
paliquy @
ngnodobeueg ajddeus ‘a Aly ples -asuadsal ce
oo'ss oo Sz 4Oz"0 aupeuy ZrOaV ISL pue jasuno Buisoddg wo ewe jour SLOZ/OL/OL
payiqun @
nopnodobeued ajddeus “a Aly pies uiejdwies woy Guno, Bulseale.
OG ZEL oo'SLe Yoo" SUpELY crodv Isl g uoRelpew a1 dd | Jeon YUM OIssnosiq ve BLOZ/LL/OL
nojnadoBbeued ajddeus “a Ary ples payqun @ 7
boss 00°SLZ yo2'0 oupely ZyOaVIgL ‘esuodsal pue [ews sjasuNoD Bulsoddo jo u/a a BLOC/SO/LE
(imo. = «(SY TEM AO “Jes eRe uonduosag adh, ied
Wi Loeb
6L0Z/SL/S0 yIOdxy SdIPIAIOVY

 

 

 

 
o

td

0S'zge'6ls

OG ZEL

OS EL

00°SS

oo OOP

os és

00°S9

00°0¢

00°Ses

($) feIOL

We boc
GLOZ/SL/SG

 

00°S2Z yuos"0
o0'SsZz yos"0
ooSz2 yoz0
00° 00F O0°L
o0°SLz yor"
00°s9 00'L
GOOG yoo
oo'Gzz yoo’
($) sey AO

 

 

nojnodofeued
SupeLy

nojnodobeued
eupeLy

noinodoBbeued
aupeLy

nojnoedobeued
oupeLYy

nonodoBeued
eupely

epinys
BUBYLEI

SORSO |
eueynos

nojnodoBeued
aupeLy

138)

ajddeus ‘a Apy ples
evogv isl

ojddeus “a Apy ples
crpodv isl

ajddeus a Apy ples
crOdV 1st

alddeus ‘a Aly ples
crodv isl

oyddeus “a Any ples
er0av 18

aiddeus “a Ary pies
Zr0gV 18h

addeus ‘a Ay ples
erodv1gl

ajddeus ‘a Any pres
ZPoaV1sl

JaneW

‘JSS JBAOD [AIO Pue Jureydwos payesg

pa1quq @
“suoluuns pesodold pue 4eeys
IGAOD [LAID UIBIGLUOD Pall ‘@Sed AIO Payeass

palqun @

“s0lAlas jdecoe

IM A@uy J 69s Oo} AUedwoD Bulog UBsLeWYy
pue ajddeus jeddeg 4 JO} jesuNOD O} {IEW

parqun @
"@SB9 [IID 2 Buluadg

poylqun @
‘aseo siy jnoqe pieuoly oO} ayepdn

paiqun @

waepuyy

fayeis jo ‘dep o} ‘qsiq/eBseyo eagensiumupe
Ja]e3s JO Aleyes0eS-ssa00ld JO Sd|AIaS-Od|AI9S

paliqun @
jue}dwoD pue uoRoY [LAID Ul SUOWUWNS
JO} GD/AJaSg JO py 10 MaIAdY PUe jdissay

pslqun @

‘J8y19] ans O}

yuBu pue yurejdwos 9Oga Jo Maley “UORe! e301
‘STEPOWWODIE O] Bane} -UOEUIWOSIP
AUIGesip UO Me] aSEd peysBeseyY

 

paiqun @
“Ay Haug JO HEYUEq
UO THHOAN 9U) pue “TYH Su} VOY ou) Jepun

uondiuoseg

 

 

 

 

 

ada

 

BL0c/9c/L0

SLOz/97Z/L0

SLOz/9c/L0

sLoz/gd/20

BLOc/Oe/20

BLOC/SE/20

SLOZ/Z 1/80

/

BLOc/P0/60

aed

Yodxgy saljIAHoy
 

8/3

 

 

 

OS'Z8e'GES
parqun @
nojnodobeued ajddeus ‘a Aty pies “sHJoUIag SsoUBINSUl jJUSsUAC|dWSUN
00Si¢ 00°S2Z YOO'L SUpPELY évogdv 181 Jo, uoqeaydde jy 0} yuaTTO YIM Buneey| - 8L0Z/90/90
alddeus ‘a Ary ples . powlgun @& ;
o0°OSL oo°001 YOS'L Wily Ne ZpOEWISL “DN “OJUasODIC PIeuoIY WHUle|d U-IdO - eyeq - BLOZ/EL/96
nojncdoBbeued alddeus ‘a Ary ples parqun @
OS ZEL o0°GLe yos"O SuUpeYy Zrodv 1st "UHOL OOF PaziiBuy PUe PSMalAdy “ BLOZ/-Z/90
paiquy @
nojnodofeue, ajddeus ‘a Aly pres "JUIB;dWOd 34) _
OF LEL o0St2 uas’G Oupeuy croadv ist UO UOELUJOJUE ALBA 0} SJUS!O UM UdISSNIsiq] ‘ BLOT/SZ/Z0
paqun &
ngjnodoBbeued ajddeus ‘a Apy ples ‘dnoig) ajddeus seddag ug pue
00 S22 00 Sc YOO'L SUPE zrOagVIgl  Ausdwog Bulog uzsHeUry UO YoIBasel OUl|UQ BLOZ/SZ/L0
palllqun @
nojnodebeueg ajddeus ‘a Ary ples ‘sexay Uo paseg Ayque Jo]
OO'OLL 00'SLe YOr'd SUPE evOav ist OA MAN Ul UOHoIpsun| jeuogiad uo Yoleesoy 8LOe/Se/20
nojnodeBbeued ajddeus ‘a Aly ples paigun @ ;
00'S¢s 00°Sz2e Yoo’ SUpeLy erodv 181 “yureduoo Burzyjeuy pue Buyyeiq “ BLOcSZ/Z0
parlqun @
nojnodobeued ajddeus ‘a Aly pies "quigidiu0s 0} payoeye .
OS LEL 00°SLZ yos"O Supe crodv 18t 8q O] SHGIUXe JUBASS Palidwos pue paemslAcy “ BLOz/Se/Z0
nojnodoBbeueg alddeus ‘a Ary ples Paqun @ .
00°0SS caste yoo? SUpELY crOodv 1st "UGHGWSXS SSIES SPIS}NO UO YDJeesay be 8L0z/9¢/40
paiquy @
($) JEOL (¢) erem AO oe “J8sp - JeReW - uondusseg ad a syed
Wf be-eb
6L0z/9 1/50 yIOdxy SaiJIAIOY
Case 1:18-cv-04230-FB-LB Document 27 Filed 05/16/19 Page 31 of 31 PagelID #: 299

 

8/6

 

 

os'2ge6L$
payqun @
nopnodobeued aiddeus ‘a Ary pies ‘(UOIBUILWIOSIP PUB SUIILIGAO) SASL OM} SI] os
OS ZS 00°SL2e YOe"L SUpeLYy ZPORWI1St 3 UOeULOJUI aio JeYze6 0} JUST YM Gunes ‘ae BbOe/ee/s0
Scie tenet en tuntintngesenes . - sonaun @
nojnodobeued addeus “a Any ples souBieedde jo so0U PeYeJp pue
o0°SZ8 ooSLe HOO'E SUpely crOsv 181 ‘suqiyxe pesoyjeb ‘unos shieys DORR payes BLOZ/6e/S0
nojnodoGeued aiddeug -a Aly ples paliquy @ os
00°SS 00°S22 y0?e0 Supeuy crodv Isl ‘aseo siy a Aly ples 9} HED nee 8102/62/50
nojnodoBeueg alddeus “a Ajy ples paqun @ -
CO'SE6P 00'S22 YOs"/ SUpPELYy croav isl “Ynuie|d UFO - Ox21U] ve 8L0¢/L0/90
($) 1e10 | oo (3) arey AD sas a sey uoyduosag adAl  o« aleg
AY LEZ)

BLOc/9L/S0

WOdXy Sali}AIOV

 
